Citation Nr: 0628893	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  05-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  He is a World War II veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for bilateral hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

2.  Competent evidence of a nexus between the post service 
diagnosis of bilateral tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2005 letter.  In the February 2005 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement furnished by the veteran in 
August 2005, the veteran stated that his hearing problems 
began in service.  He explained further in his statement that 
while on active duty, he was a machinist mate in a 
construction battalion operating heavy equipment.  The 
veteran added that being in the construction battalion 
exposed him to blasting and explosives, which caused his 
current hearing problems.  This establishes that the veteran 
is aware of the type of evidence necessary to substantiate a 
claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's private treatment records dated October 2004.  VA 
has the service medical records, and thus there appears to be 
no outstanding service medical records to obtain.  VA also 
provided the veteran with an examination in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d);

II.  Decision

The veteran states in an October 2004 statement that he was 
exposed to blasting and explosives for twelve to fifteen 
months while working in a construction battalion.  He 
attributes his current hearing problems to his active 
military service during his active military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in -service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  

The veteran states in his August 2005 personal statement that 
while in service, he was a heavy equipment operator.  The 
veteran explained further in his statement that he drove a 
shovel clam downloader and crane around areas that involved 
exposure to explosives and blasting.  He added that he did 
not use ear protection in those areas and his hearing 
problems were never treated in service.  The veteran 
attributes his current hearing problems to his active 
service.

While the veteran is competent to allege that he felt he had 
hearing trouble in service, the service medical records do 
not substantiate that allegation.  In fact, the February 1946 
separation examination shows that the veteran's hearing was 
15/15 with whispered voice, which means that his hearing was 
normal at the time he separated from service.  After service, 
the veteran worked as a machine operator building semi-
conductors and oil equipment.  Based upon the evidence in the 
claims file, the first time the veteran's hearing loss 
disability is shown is in the May 2005 VA examination report, 
see 38 C.F.R. § 3.385, which is many years following the 
veteran's discharge from service.  

The veteran did in fact submit a private medical record of a 
hearing test performed in October 2004; however, it has not 
been accorded probative value for two reasons.  One, the 
actual puretone thresholds were not written out, and thus the 
Board would have to guess at the thresholds based upon the 
"O's" and the "X's" charted out.  Second, there is no 
indication that the audiological evaluation was conducted in 
accordance with the Maryland CNC Test, which is a requirement 
for hearing testing for VA purposes.  38 C.F.R. § 4.85(a).  
Therefore, while the Board can observe these results, it 
would be speculative to conclude what the actual hearing 
levels are.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data); see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Therefore, there is no evidence of continuity of 
symptomatology from the time the veteran separated from 
service until 2005.  

Finally, a May 2005 VA examination report shows that the 
examiner noted that the veteran had normal hearing at the 
time he separated from service and determined that his 
current audiometric thresholds are "very consistent with 
what one would expect, even with an 81-year-old individual 
with no history of noise exposure or acoustic trauma."  The 
examiner opined that it is less likely than not that the 
veteran's current hearing loss is related to his military 
service.  There is no competent evidence to balance this 
medical opinion.  While the veteran is competent to allege 
that he felt he had problems with hearing in service, he is 
not competent to attribute the current bilateral hearing loss 
disability to his service, as that would require a medical 
opinion.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for bilateral hearing loss disability cannot be 
granted because there is no evidence of hearing loss at the 
time he separated from service, no evidence of manifestations 
of sensorineural hearing loss to a compensable degree within 
one year following his discharge from service, no evidence of 
continuity of symptomatology of hearing loss from the time he 
separated from service until the first objective showing of 
hearing loss in 2005, and no competent evidence of a nexus 
between the bilateral hearing loss disability and service.  
Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

B.  Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  As stated above, 
the veteran is competent to allege that he noticed ringing in 
the ears while in service, but there are no complaints of 
ringing of the ears during service or many years thereafter.  
Even though there have been intermittent complaints of 
ringing of the ears by the veteran, the complaints are overly 
remote to service to be dispositive of it being incurred in 
service.  Additionally, the veteran has not been diagnosed 
with tinnitus by a medical professional.  Therefore, the 
veteran has not brought forth competent evidence from a 
medical professional of a "disability" and service 
connection cannot be granted for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

However, assuming without deciding that the veteran has 
tinnitus following his discharge from service, he has not 
brought forth competent evidence that the tinnitus is related 
to his service.  The Board finds that the preponderance of 
the evidence is against a finding of the veteran having 
tinnitus while in service or immediately thereafter as a 
result of service.  The veteran has specifically denied 
having tinnitus during the May 2005 VA examination.  
Furthermore, there is no mention of the veteran complaining 
of ringing of the ears in the October 2004 private outpatient 
treatment record.  Even though the veteran stated in July 
2005 that he had ringing in the ears, there is no medical 
evidence of record showing a current diagnosis of tinnitus.  
The veteran is not competent to provide a nexus between 
tinnitus and service, as the evidence does not show that he 
has the requisite knowledge of medical principles that would 
permit him to render opinions regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, tinnitus 
cannot be related to acoustic trauma in military service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


